Citation Nr: 0837056	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-18 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected residuals of a low back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The veteran served on active duty from July 1980 to July 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 (decision review 
officer) decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, which 
granted service connection for residuals of a low back 
injury, and assigned an initial 10 percent disability rating, 
effective from June 1, 2005.

In August 2008, the veteran testified during a hearing before 
the undersigned Acting Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  For the period of initial rating claim prior to May 14, 
2007, the veteran's service-connected residuals of a low back 
injury manifested in pain and slight limitation of motion of 
the thoracolumbar spine; but did not manifest in forward 
flexion of the thoracolumbar spine greater than 60 degrees or 
less, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, or incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.

2.  For the period of initial rating claim from May 14, 2007, 
the veteran's service-connected residuals of a low back 
injury have manifested in forward flexion of the 
thoracolumbar spine to 60 degrees; and has not for this 
period of claim manifested in forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  For the period of initial rating claim prior to May 14, 
2007, the criteria for an initial disability rating in excess 
of 10 percent for the service-connected residuals of a low 
back injury were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2007).

2.	For the period of initial rating claim from May 14, 
2007, the criteria for a 20 percent initial disability 
rating for the service-connected residuals of a low back 
injury, but no higher, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5242, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Collectively, VA notice and 
duty to assist letters dated in August 2005 and April 2006 
satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided such notice in an 
April 2006 letter, which was issued prior to the August 2006 
decision review officer decision that granted service 
connection and assigned the initial rating and effective 
date.  Moreover, Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA medical records, private medical records, various VA 
examination reports and medical opinions, personal hearing 
testimony, and other lay statements and have been associated 
with the record.  The Board finds that VA has obtained, or 
made reasonable efforts to obtain, all evidence that might be 
relevant to the issue on appeal, and that VA has satisfied 
the duty to assist.  

The veteran has also been afforded a meaningful opportunity 
to participate effectively in the processing of the claim, 
including by submission of statements and arguments presented 
by the representative organization during the Board hearing.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).

Legal Criteria for Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  The use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  In view of the number 
of atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

In deciding the veteran's claim, the Board has considered the 
determination in Fenderson v. West, 12 Vet. App. 119 (1999), 
and whether the veteran is entitled to a higher rating for 
separate periods based on the facts found during the appeal 
period.  In Fenderson at 126, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
ratings for separate periods based on the facts found during 
the appeal period.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint or group of minor joints.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent rating is 
assigned when there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups; and a 20 
percent rating is assigned when there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

Under Diagnostic Code 5242 (arthritis of the spine), using 
the General Rating Formula for Diseases and Injuries of the 
Spine, a 50 percent rating is provided for unfavorable 
ankylosis of the entire thoracolumbar spine; a 40 percent 
rating is provided for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine; a 20 percent rating is provided 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and a 10 percent rating is provided for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees, or the combined range of 
motion of the thoracolumbar spine is greater than 120 degrees 
but not greater than 235 degrees, there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour, or there is vertebral body 
fracture with loss of 50 percent or more of the height.  38 
C.F.R. § 4.71a.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, Diagnostic Code 5243, 
provides a 40 percent rating for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; a 20 percent rating for 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; and a 
10 percent rating for incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months.  An incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest and treatment prescribed by a 
physician.  
38 C.F.R. § 4.71a.  

Initial Rating for Low Back Disability

After review, the Board finds that, for the period of initial 
rating claim prior to May 14, 2007, the criteria for an 
initial disability rating in excess of 10 percent for the 
service-connected residuals of a low back injury were not 
met.  For the period of initial rating claim prior to May 14, 
2007, the veteran's service-connected residuals of a low back 
injury manifested in pain and slight limitation of motion of 
the thoracolumbar spine; but did not manifest in forward 
flexion of the thoracolumbar spine greater than 60 degrees or 
less, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, as required for a higher rating of 20 
percent under the General Rating Formula for Diseases and 
Injuries of the Spine (Diagnostic Code 5242).  38 C.F.R. 
§ 4.71a. 

For the period prior to May 14, 2007, the evidence includes a 
VA examination in November 2005 that reflects range of motion 
of the thoracolumbar spine of forward flexion to 90 degrees, 
extension to 10 degrees with pain beginning at 6 degrees, 
left and right lateral flexion to 30 degrees, and left and 
right lateral rotation to 40 degrees (30 degrees is normal), 
for a combined range of motion of the thoracolumbar spine of 
214 degrees (240 degrees is full motion).  The examiner 
indicated that there was no muscle spasm, localized 
tenderness, or guarding severe enough to be responsible for 
abnormal gait or abnormal spinal contour.  The examiner also 
indicated that the veteran experienced 0 days of 
incapacitating episodes.  Further, during VA neurological 
disorders examination in May 2007, the veteran reported that 
his low back complaints have increased since the examiner saw 
him in October 2005.

In addition, the Board finds that, for the period of initial 
rating claim prior to May 14, 2007, the veteran did not 
experience incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 
12 months, as required for a higher rating under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (Diagnostic Code 5243).  38 C.F.R. 
§ 4.71a. 

The Board finds that, for the initial rating period from May 
14, 2007, the veteran's service-connected residuals of a low 
back injury have manifested in forward flexion of the 
thoracolumbar spine to 60 degrees, as required for a higher 
disability rating of 20 percent under the General Rating 
Formula for Diseases and Injuries of the Spine (Diagnostic 
Code 5242).  38 C.F.R. § 4.71a.  This finding is based on VA 
examination conducted on in May 2007 showing that the veteran 
permitted straight leg raising to 60 degrees bilaterally; the 
clinical finding at the May 2007 examination that pain was 
indicated during measure of forward flexion; and the 
veteran's credible personal hearing testimony of onset of 
pain that limits flexion at about 45 degrees, as well as 
functional limitations of the back due to painful motion.  
For these reasons, the Board finds that, for the period of 
initial rating claim from May 14, 2007, the criteria for a 20 
percent initial disability rating for the service-connected 
residuals of a low back injury have been met.  

The Board also finds that, for the initial rating period from 
May 14, 2007, the veteran's service-connected residuals of a 
low back injury have not more nearly approximated the 
criteria for a disability rating in excess of 20 percent.  
For the initial rating period from May 14, 2007, there is no 
objective evidence of forward flexion of the thoracolumbar 
spine to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine, to warrant a higher 40 percent 
rating under the General Rating Formula for Diseases and 
Injuries of the Spine (Diagnostic Code 5242).  38 C.F.R. 
§ 4.71a.  Although there was pain on range of motion testing 
during the May 2007 VA examination, the veteran was able to 
forward flex to 90 degrees, and had straight leg raising to 
60 degrees, and combined ranges of motion of 205 degrees.  
Further, the examiner noted that range of motion was not 
additionally limited following repetitive use on examination.  
Moreover, during his Board hearing, the veteran testified 
that the pain increases when he flexes his back to about 45 
degrees.  Thus, even considering limitation of motion due to 
pain, the veteran's disability is not comparable to forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine, as 
required for a disability rating in excess of 20 percent.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202.

The Board notes that private medical records dated in June 
and July 2007 reflect flexion of the lumbar spine to 40 
degrees and 50 degrees, respectively.  However, the findings 
are based on a normal lumbar flexion of 60 degrees, as 
opposed to the 90 degrees observed by VA.  Plate V, 38 C.F.R. 
§ 4.71a.  The private medical records show that flexion of 
the sacroiliac portion of the spine accounts for 30 degrees; 
however, findings for the sacroiliac portion of the spine 
specific to the veteran were not provided.  Thus, the 
findings do not accurately reflect flexion of the 
thoracolumbar spine.  Nonetheless, the 40- and 50-degree 
findings do not represent forward flexion of the 
thoracolumbar spine to 30 degrees or less to warrant a higher 
40 percent rating under the General Rating Formula for 
Diseases and Injuries of the Spine (Diagnostic Code 5242).  
38 C.F.R. § 4.71a.

In addition, there is no objective evidence since May 14, 
2007 of incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  Thus, a higher rating is not warranted for this 
period under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (Diagnostic Code 
5243).  38 C.F.R. § 4.71a. 

The Board also finds that separate ratings for chronic 
neurologic manifestations associated with intervertebral disc 
syndrome are not warranted at any time during the appeal 
period.  In this regard, October 2005 and May 2007 VA 
neurological disorders examinations as well as VA and private 
medical records showed normal motor and sensory examinations.  

The Board notes the veteran's testimony that for the past 
year he has experienced incontinence once, sometimes twice, 
per month but that he does not need to wear any pads.  In 
this regard, the Board observes that the minimum 20 percent 
rating for voiding dysfunction requires the wearing of 
absorbent materials which must be changed less than 2 times 
per day, 38 C.F.R. § 4.115a (2007), and the minimum 10 
percent rating for impairment of sphincter control requires 
constant slight, or occasional moderate, leakage under 
Diagnostic Code 7332, 38 C.F.R. § 4.114 (2007).  The evidence 
fails to show that his disability meets either criteria.

The Board has considered the extraschedular rating provisions 
of 38 C.F.R. 
§ 3.321(b)(1), but finds no evidence that the veteran's 
service-connected low back disability has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of this disability.  In the 


absence of such factors, the Board finds that the 
requirements for referral for an extraschedular evaluation 
for the veteran's service-connected low back disability under 
the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

For the initial rating appeal period prior to May 14, 2007, a 
disability rating in excess of 10 percent for service-
connected residuals of a low back injury is denied.

For the initial rating appeal period from May 14, 2007, a 20 
percent disability rating for service-connected residuals of 
a low back injury is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


